 

 

BRAND LICENSE AGREEMENT

 

made by and between

 

 

WORLD TRADITIONAL FUDOKAN

SHOTOKAN KARATE-DO FEDERATION

 

and

 

HPIL HOLDING

 

December 29, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

BRAND LICENSE AGREEMENT

This BRAND LICENsE Agreement (the “Agreement”) is made this 29th day of
December, 2014 (“Effective Date”) by and between World Traditional Fudokan
Shotokan Karate-Do Federation, a company organized under the laws of
Switzerland, having place of business located at Etzelblickstrasse 1, CH-8834
Schindellegi, Switzerland (the “Licensor”), and HPIL Holding, a Nevada (United
States of America) corporation, having a place of business located at 7075
Gratiot Road, Suite One, Saginaw, MI 48609, United States of America (the
“Licensee” and together with the Licensor, the “Parties”, and each, a “Party”).

RECITALS

WHEREAS, the Licensor is the owner of certain brand and trademarks relating to a
certain worldwide karate federation known as World Traditional Fudokan Shotokan
Karate-Do Federation.

WHEREAS, the Licensee desires to obtain from the Licensor an exclusive,
worldwide, transferrable license covering the Licensed Brand and Trademarks (as
defined below) and production, distribution and sale of certain Licensed
Products (as defined below) in order for the Licensee to make, use and sell the
Licensed Products (the “License”); and

WHEREAS, the Licensor is willing to grant to the Licensee the License pursuant
to the following mutually agreed terms and conditions.

AGREEMENT

NOW, THEREFORE,  for good and valuable consideration, the adequacy and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.                Definitions.  As used in this Agreement the following terms
shall have the following meanings:

a)                The “Licensed Brand and Trademarks” shall mean the brand,
marks, logos, names, service marks, trademarks, trade names, unexpired patents,
utility models, and applications identified on Exhibit A, and any other United
States and foreign patents, utility models, and applications hereafter developed
by the Licensor.

b)                The “Licensed Product(s)” shall mean the Licensor’s clothing,
accessories and sporting goods, including basic sporting equipment and
additional sporting merchandise, which are products covered, in whole or in
part, by the Licensed Brand and Trademarks identified on Exhibit A, and all
modified, improved and derivative versions thereof manufactured by the Licensee
after the Effective Date, and which are added to Exhibit B by agreement of the
Parties.

c)                The “Net Selling Price” shall mean the gross selling price of
the Licensed Products in an arms-length transaction for cash between
unaffiliated parties, less the following charges to the extent they are included
in the gross selling price and are separately billed to the customer: (i)
special taxes, including purchase, sales, import, export, excise, if any; (ii)
custom duties; (iii) freight and transportation from place of manufacture to the
customer’s premises; and (iv) cash discounts, returns, or refunds.

                                              

--------------------------------------------------------------------------------



 

 

d)                 “Territory” shall mean worldwide, in particular in the
countries identified on Exhibit C, where the Licensor has operations as of the
Effective Date.

All other capitalized terms not defined hereinabove shall have those meanings
ascribed them by the context or the reference in the sentence in which such term
occurs.

2.                Grant of License.  The Licensor hereby grants to the Licensee
the License in order to make, use, or sell the Licensed Products throughout the
Territory during the Term hereof.  For the avoidance of doubt, the License may
be assigned or sublicensed, in whole or in part, without the written consent of
the Licensor.  However, the Licensee shall be promptly notify the Licensor of
such assignment or sublicense within a reasonable time following the occurrence
of either.

3.                Ownership; Improvements.  The Licensee acknowledges and agrees
that the Licensor is the exclusive owner of all Licensed Brand and Trademarks
licensed herein and nothing herein shall be construed as an assignment or grant
of any other right other than the right to use the Licensed Brand and Trademarks
as specifically provided by this Agreement.  Any improvements, enhancements, or
modifications to the Licensed Products (collectively “Improvements”) whether
made by the Licensee or the Licensor shall be owned by the Licensor.  In the
event the Licensee shall make or conceive any and all Improvements to the
Licensed Products during the Term, such Improvements shall be immediately and
fully communicated to the Licensor and the Licensee shall have the exclusive
right to make, use, or sell the Licensed Products with such Improvements under
the terms of this Agreement without payment of any added fees other than that
which is otherwise provided for in Paragraph 5 of this Agreement.

4.                The Licensee’s Obligations.    The  Licensee, for the Term of
this Agreement, agrees that it will:

a)                use commercially reasonable efforts to promote, market and
sell the Licensed Products throughout the Territory in accordance with the
Forecasted Business Plan set forth in Exhibit D (“Forecasted Business Plan”)
provided by the Licensor, and approved by the Licensee, and based on the minimum
common goals that the Parties wish to achieve during the Term of this Agreement;
and

b)                manufacture the Licensed Products with the Licensed Brand and
Trademarks in accordance with the instructions furnished by the Licensor using
the highest degree of skill in the industry; and

c)                provide to the Licensor with samples of the Licensed Products
and access to the Licensee’s facility to insure the Licensed Brand and
Trademarks are being used correctly and manufacture the Licensed Products in
accordance with minimum quality standards; and

d)                Provide prompt written notice to the Licensor of any customer
complaints, product liability claims, or claims that the Licensed Brand and
Trademarks licensed herein infringe the rights of a third party.

                                          

--------------------------------------------------------------------------------



 

 

5.                License Fees/Payment. 

a)                Fees.  In consideration of the grant of the License set forth
hereinabove, the Licensee shall pay the Licensor a license fee equal to Five
Percent (5%) of the Net Selling Price for the Licensed Products sold (the
“License Fee”) to be paid in accordance with Section 5(c) below. In addition,
the Licensee shall pay the Licensor a one-time payment in the amount of Seven
Hundred Fifty Two Thousand (752,000) shares of treasury common stock of the
Licensee at a prevailing price of Nine Dollar Five Cents ($9.05) per share as of
the Effective Date for a total value of Six Million Eight Hundred Five Thousand
Six Hundred Dollars ($6,805,600), to be issued within seven (7) calendar days of
the Effective Date (the “Shares”; the Shares together with the License Fee, the
“License Consideration”).

b)                Revenue Reports.  The Licensee shall provide to the Licensor
reports of all revenues actually received from the sale of the Licensed Products
on a calendar quarter basis (the “Revenue Reports”).  The Revenue Reports shall
be due no later than fifteen (15) calendar days from the end of each calendar
quarter (March 31, June 30, September 30, and December 31) and will contain
details concerning, at a minimum, the name, address and contact information for
each customer; the quantity, size, and type of the Licensed Products sold to
each customer and the corresponding sales price, and such other information as
the Licensor shall reasonably require.  Each Revenue Report shall contain a
financial accounting of the License Fee due to the Licensor.

c)                Payments.  Upon receipt of each of the Revenue Reports set
forth in subsection (b) above, the Licensor shall issue an invoice to the
Licensee for the License Fees due and the Licensee shall pay such invoice within
four (4) months of receipt of the invoice.  All payments shall be made in U.S.
dollars.  For payments due to the Licensor for sales in foreign venues, such
payments will be made in U.S. dollars converted from a particular foreign
currency according to the exchange rate published in the Wall Street Journal on
the last day of the calendar quarter in which the sale were made (e.g., March
30, June 30, September 30, and December 30).

d)                Amended Forecasted Business Plan; Minimum Annual Purchases. 
On each anniversary of the Effective Date, the Licensor shall submit a revised
Forecasted Business Plan (each an “Amended Forecasted Business Plan”) to the
Licensee detailing projected financial goals for sales of the Licensed Products
throughout the Territory for the next year.  The Amended Forecasted Business
Plan shall include targeted customers for the Licensed Products, projected sales
forecasts and expected related License Fees, and such other information, as the
Licensor and Licensee shall mutually agree.  It is understood and agreed by the
Licensor and Licensee that each year during the Term, the annual Licensed
Product sales projected by the Licensor on the Forecasted Business Plan or the
Amended Forecasted Business Plan, as applicable, for that year (the “Projected
Sales”) shall not be more than twenty-five percent (25%) less than the actual
Licensed Product sales for that year (the “Minimum Sales Threshold”).  At the
end of each calendar year, the Licensor and Licensee shall mutually review and
compare the Licensee’s actual Licensed Product sales against the Projected Sales
for that year.  In the event that the Projected Sales fall below the Minimum
Sales Threshold for a given year, then, among other remedies available under
this Agreement, the Licensor and Licensee shall renegotiate the License
Consideration in good faith based on such deviation from the Minimum Sales
Threshold and endeavor to conclude such negotiations within sixty (60) calendar
days of the close of that calendar year.

                                               

--------------------------------------------------------------------------------



 

 

e)                Recordkeeping/Audit.  At all times during the Term of this
Agreement, and for at least five (5) years after the termination or expiration
of this Agreement, the Licensee shall maintain complete and accurate records
with respect to its activities and all revenues received pursuant to its
activities under this Agreement.  Such records shall include a complete list of
the customer’s name, address, and primary contact, and all data needed for
verification of the amounts to be paid to the Licensor under this Agreement. 
The Licensor shall have the right during normal business hours to inspect the
Licensee’s facilities and audit the Licensee’s records relating to the
Licensee’s activities hereunder in order to verify that the Licensee has paid
the correct amounts owed to the Licensor under this Agreement and otherwise
complied with the terms of this Agreement.  In the event any underpayment
greater than Five Percent (5%) of the license fees already received is revealed
in the course of the audit, then the Licensee shall promptly pay for the cost of
the audit during which the error was discovered as well as the relevant
shortfall.

6.                Confidential Information.   

a)                Each Party agrees not to disclose any Confidential Information
it receives from a disclosing Party without the prior written consent of the
Party making the disclosure.  The term “Confidential Information” as used herein
means all information, data and experience, whether of a technical, engineering,
operational or economic nature, obtained by either Party from the other,
relating to this Agreement, and may include, without limitation, information
relating to the disclosing Party’s research and development, marketing plans or
techniques, client lists and any scientific or technical information, design,
process, procedure, formula or know-how (whether or not patentable), financial
data, and employee information.  The foregoing restrictions as to disclosure and
use of Confidential Information shall not apply: (a) to any information which is
now part of the public domain or which hereafter becomes part of the public
domain through no fault of the receiving Party; or (b) to any information which
was in the receiving Party’s possession at the time of receipt from the
disclosing Party as may be demonstrated by prior written record; or (c) to any
information which subsequently comes into the receiving Party’s possession and
was not acquired by the receiving Party directly or indirectly from (i) the
disclosing Party; (ii) sources under obligation of secrecy to the disclosing
Party; or (iii) sources which require the receiving Party to hold it in
confidence; or (d) to any information which is independently developed by an
employee or agent of the receiving Party without knowledge of the disclosing
Party’s Confidential Information as may be demonstrated by prior written record;
or (e) to any disclosure of Confidential Information made in response to a valid
order of a court or other governmental body provided, however, that before
making disclosure pursuant to such order, the Party subject thereto shall have
given notice in writing to the other Party and the Party whose Confidential
Information is to be disclosed shall have a reasonable opportunity to obtain a
protective order requiring that the Confidential Information so disclosed be
used only for the purpose for which the order was issued.

                             b)                Return of Confidential
Information. 

 

Upon termination of this Agreement, each Party shall return all Confidential
Information and all copies thereof to the other Party, and each Party shall
furnish such Party with a certificate in writing stating that it has fully
complied with the obligations under this Section.



--------------------------------------------------------------------------------



 

7.                Representations and Warranties

 The Licensor warrants and represents as of the Effective Date of this Agreement
that the Licensor is the owner of all right, title, and interest in and to the
Licensed Brand and Trademarks,   and that it has the right to enter into
this       Agreement, to the best of the Licensor’s knowledge, the Licensed
Brand and Trademarks do not infringe upon the intellectual property rights of a
third party, and that there are no other intellectual property rights owned or
controlled by it, needed or required for the Licensee, for the full use and
enjoyment of the rights licensed herein.  Except as set forth hereinabove, THE
Licensor makes no other warranties, whether express or implied, regarding the
LICENSED BRAND AND TRADEMARKS or use thereof including, but not limited to any
warranties of merchantability, or of fitness for a particular purpose.

8.               Indemnification. 

 The Licensor will indemnify, defend and hold the Licensee, its shareholders,
directors, officers, employees, agents, successors and assigns harmless from any
and all losses, costs, liabilities, damages,     claims and expenses of    every
kind and nature, including reasonable attorneys fees (collectively, “Claims”)
resulting from a breach of any of its representations or warranties made under
this Agreement. The Licensee will indemnify, defend, and hold the Licensor, its
shareholders, directors, officers, employees, agents, successors, and assigns
harmless from and against any and all Claims arising out of or resulting from
(i) the failure to comply with any of its obligations, representations or
warranties under this Agreement or (ii) the manufacture, sale, or use of the
Licensed Products.  The indemnifying Party (“Indemnifying Party”) agrees to give
the indemnified Party (“Indemnified Party”) prompt notice of any such Claims
that come to its attention and the Indemnifying Party has the right and
obligation, at its sole expense, to investigate and defend (with counsel of its
own choosing) such allegations and Claims and shall be solely responsible for
paying attorneys’ fees, satisfying any monetary judgments awarded, or satisfying
any settlements entered in to as a result of such Claims.  The Indemnified Party
may, at its sole election, participate in any such defense at its own expense. 
In any such events, the Indemnified Party agrees to keep the Indemnifying Party
fully informed regarding such Claims.

9.               Insurance.   

            a)         the Licensee shall maintain and carry: (i) property and
general liability insurance, including public liability, property damage
liability, product liability and contractual liability coverages; and (ii)
workers’ compensation and employers’ liability insurance covering all employees
engaged in the manufacture of the Products; in each case in such amounts and
with such limits (subject to subparagraph (b)) and with such insurers that are
reasonably acceptable to the Licensor.

            b)         the Licensee’s liability insurance policies shall have
combined single limits of no less than five million U.S. dollars (U.S.
$5,000,000) per occurrence and in the aggregate; provided that such limits shall
not limit the Licensee’s liability under this Agreement.  The Licensee’s
property insurance policies shall be written on a “replacement cost” basis and
the Licensee’s workers’ compensation policies shall be in compliance with
applicable statutory requirements and limits.

--------------------------------------------------------------------------------

 

            c)         the Licensee shall furnish the Licensor with certificates
or other satisfactory proof of insurance confirming the foregoing insurance
coverages within ten (10) calendar days of the Licensor’s request.  Any such
certificate shall provide for terms and conditions satisfactory to the Licensor
whereby, among other things: (i) the interest of the Licensor in such insurance
coverage has been recognized, whether by way of designating the Licensor as loss
payee or otherwise, as may be requested by the Licensor from time to time; and
(ii) the Licensor will receive not less than thirty (30) calendar days prior
written notice from the insurer before any termination or reduction in the
amount or scope of coverage can occur, with the Licensor having the right, but
not the obligation, to maintain such insurance coverage prior to the expiration
of such notice.  The receipt or review of such certificates or other proof of
insurance coverage at any time by the Licensor shall not relieve the Licensee
from its insurance obligations hereunder or reduce or modify such insurance
obligations.

10.             Term and Termination. 

a)                Term.  The term (the “Initial Term”) of this Agreement is
valid for twenty five (25) years, commencing on January 1, 2018 and continuing
until December 31, 2042, or until terminated as provided hereinbelow. Upon the
expiration of the Initial Term and each Successive Term (as defined below) this
Agreement shall automatically renew for an additional successive twenty five
(25) year term (each a “Successive Term”; the Initial Term and each Successive
Term are collectively referred to herein as the “Term”) on the same terms and
conditions provided in the Agreement, or until the Licensee provides written
Notice of nonrenewal at least three (3) years before the end of the then-current
Term or unless and until sooner terminated as provided under this Agreement.

b)                Termination for Breach.  The Licensor may terminate this
Agreement effective immediately upon notice to the Licensee if: (a) the Licensee
fails to pay any portion of the License Fees due under this Agreement within ten
(10) calendar days after receiving written notice from the Licensor that such
payment is due or (b) the Licensee breaches any other provision of this
Agreement or any other agreement with the Licensor, and does not cure such
breach within thirty (30) calendar days after receiving written notice thereof. 
The Licensee may terminate this Agreement effective immediately upon notice to
the Licensor if the Projected Sales fall below the Minimum Sales Threshold for a
given year, in which case the License will immediately terminate and, if such
termination occurs within fifty-two (52) months of the Effective Date, Licensor
shall either return to Licensee the Shares paid as partial consideration for the
License or pay to Licensee the amount in U.S. dollars equivalent to the value of
the Shares as of the Effective Date.

c)                Termination upon Bankruptcy or Sale of the Business.  Either
Party may terminate this Agreement upon written notice to the other in the
event:  (a) a petition or action is filed or taken by or against the other Party
under any insolvency or bankruptcy law that is not dismissed within sixty (60)
calendar days, (b) a receiver is appointed over the other Party’s assets,
(c) the other Party makes an assignment for the benefit of its creditors,
(d) the other Party ceases to function as a going concern, or (e) the other
Party shall sell all or substantially all of the assets of its business.

--------------------------------------------------------------------------------

 

11.             Miscellaneous. 

a)               Export Compliance.  The following restrictions shall apply to
all the Licensed Brand and Trademarks and other information and assistance
furnished or disclosed to the Licensee by the Licensor (herein called “technical
data” and “technical assistance”, respectively).  In connection with the
disclosure, delivery, or export of technical data or technical assistance by the
Licensor to the Licensee, the Licensee shall comply, and shall cause its
corporate entities and subcontractors at all tiers to comply with any export
restrictions imposed by any governmental agency of the United States of America,
including without limitation the provisions of the Export Administration Act of
1979 (50 USC 2401-2420) and the Export Administration Regulations (15 CFR
768-799) promulgated thereunder; and the Foreign Corrupt Practices Act.  The
Licensee shall indemnify and hold the Licensor harmless to the full extent of
any loss, damage, or expense, including lost profit, attorney’s fees and court
costs, for any failure or alleged failure of the Licensee to comply with the
above referenced laws and regulations.

b)               Independent Contractors.  The Parties are Independent
Contractors.  Nothing in this Agreement shall be construed to create a
partnership, joint venture or agency or any form of fiduciary relationship. 
Except as otherwise expressly authorized by this Agreement, neither Party shall
make any express or implied agreements, warranties or guarantees or
representations or incur any debt in the name of or on behalf of the other
Party, or take any actions or make any statements that indicate that the
relationship between the Parties is other than that of Independent Contractors.

c)               Severability and Construction.  Except as expressly provided to
the contrary herein, each provision of this Agreement shall be considered
severable; and if, for any reason, any provision herein is determined to be
invalid and contrary to, or in conflict with, any existing or future law or
regulation by a court or agency having valid jurisdiction, such shall not impair
the operation of, or have any other effect upon, such other provisions of this
Agreement as may remain otherwise enforceable, and the latter shall continue to
be given full force and effect and bind the parties hereto and the invalid
provision shall be deemed not to be a part of this Agreement.  Except as
expressly provided to the contrary herein, nothing in this Agreement is
intended, nor shall be deemed, to confer upon any other person or legal entity
any rights or remedies under or by reason of this Agreement.

d)               Entire Agreement.  This Agreement constitutes the complete
agreement between the Parties concerning the subject matter of the Agreement and
supersedes and replaces all prior agreements between the Parties, written or
oral, concerning the subject matter hereof and no other representations have
induced either Party to execute the Agreement.  No amendment, change or variance
from this Agreement shall be binding on either Party unless executed in writing
by a principal officer or authorized executive of both the Parties.

--------------------------------------------------------------------------------

 

e)               Assignment.  This Agreement shall not be assigned by the
Licensor with a without prior written notification consent of the Licensee.
Subject thereto, this Agreement is binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns.

f)                Notices.  Any notices required to be given hereunder to either
Party shall be given in writing by (a) personal delivery, certified mail, return
receipt requested, or (b) facsimile transmission with a copy by first class mail
directed to the other Party at the respective addresses set forth above or at
such other address as the Parties shall have previously designated by notice
given in accordance with this Section.  All written notices shall be deemed
delivered on the date of personal delivery, three days after having been placed
in the U.S. mails or the next business day if given by facsimile transmission.

g)               Waiver.  The failure of either Party to enforce at any time any
of the provisions of this Agreement, or to exercise any option which is herein
provided or to require at any time performance by the other Party of any of the
provisions hereof, shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of the Agreement or any part
thereof, or the right of the Party to thereafter enforce each and every such
provision.

h)               Applicable Law.  The Agreement shall be interpreted and
construed under the laws of the State of Nevada, United States of America,
without regard to its conflict of law principles.  This Agreement may be
enforced only in state or federal courts located in Nevada.  The Parties agree
that such courts shall have venue and exclusive subject matter and personal
jurisdiction, and consent to service of process by registered mail, return
receipt requested, or by any other manner provided by law.

i)                Arbitration.  Each Party agrees that any and all disputes or
controversies between the Parties arising out of or in connection with this
Agreement shall be finally settled by arbitration in accordance with the Rules
of Arbitration of the International Chamber of Commerce; provided, a Party may
seek a temporary restraining order, preliminary injunction, or other provisional
judicial relief if in its judgment such action is necessary to avoid irreparable
damage or to preserve the status quo.  Despite any such action for provisional
relief, the Parties will continue to participate in good faith in the procedures
specified in this section.  Each Party shall appoint one arbitrator who shall
mutually appoint a third arbitrator who shall be the sole arbitrator for the
proceeding.  The arbitration shall be held, and any award shall be rendered, in
Paris (France), in the English language.  The award may include reimbursement of
the costs of the arbitration (including, without limitation, reasonable attorney
fees) to the prevailing Party or a portion of such costs as determined by the
arbitrator.  An award of the arbitrator shall be final and binding on the
Parties and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction.

 

 

[THIS SPACE LEFT INTENTIONALLY BLANK.

SIGNATURES CONTAINED ON THE FOLLOWING PAGE.]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date set forth above.

World Traditional Fudokan Shotokan

Karate-Do Federation, a company

organized under the laws of Switzerland.

(the “Licensor”)

 

By:      /s/ Ionel Bara                                                   

Its:       President and CEO                                        

Date:   12/29/2014                                                     

 

HPIL Holding, a Nevada (USA) corporation.

(the “Licensee”)

 

By:      /s/ Nitin Amersey                                             

Its:       Chief Financial Officer                                 

Date:   12/29/2014                                                     

 

--------------------------------------------------------------------------------

 

EXHIBIT A

THE LICENSED BRAND AND TRADEMARKS

 

MARK 1

 

[x14123011130700.gif] 

                                              

 

MARK 2

 

[x14123011130701.gif] 

 

 

MARK 3

 

[x14123011130702.gif] 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

THE LICENSED PRODUCTS

 

1)       Basic Licensed Products for Licensor’s affiliates (i.e. athletes,
masters and leaders): Kimono Karate, Complete Suit, Protection Woman/Man,
Official Complete Suit, Hakama Complete Judge Suit, Embroidered Badge, Karate
Belts Kyu / Dan, Official Complete Suit (all together “Basic Equipment”).

 

2)       Additional Licensed Products for Licensor’s affiliates (i.e. athletes,
masters and leaders) and available for fans and amateurs, and for general
costumers: Sport Suit, Running Top, Running Shorts, T-Shirts, Sport Shoes, Sport
bag, Sport Cap, Cap, Gloves, Scarf, Socks, Karate Slippers, other products need
to be approved by the Parties (all together “Additional Sporting Merchandise”).

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

THE TERRITORY

 

The Territory is the entire world, in particular the Territory is applicable to
permit Licensee with the support of Licensor through Licensor’s official
associates and members in the countries listed below, to sell the Licensed
Products to Licensor’s official affiliates (i.e. athletes, masters, leaders
represented by their respective clubs, gyms, associations, etc.), as well to all
amateurs and fans, and general costumers:

 

Switzerland Head Office

Croatia

Karabakh

Qatar

Albania

Cuba

Kazakhstan

Romania

Algeria

Cyprus

Kenya

Russian Federation

Andorra

Czech Republic

Kuwait

San Marino

Angola

Denmark

Latvia

Saudi Arabia

Argentina

Dominican Republic

Liechtenstein

Serbia

Armenia

Egypt

Lithuania

Seychelles

Australia

Estonia

Luxembourg

Slovakia

Austria

Finland

Macedonia

Slovenia

Azerbaijan

France

Malta

South Africa

Barbados

Georgia

Mauritius

Spain

Bashkortostan (Russia)

Germany

Mexico

Sri Lanka

Belarus

Greece

Moldova

Sweden

Belgium

Hungary

Monaco

Switzerland

Bosnia and Herzegovina

Iceland

Montenegro

Trinidad And Tobago

Brazil

India

Morocco

Turkey

Bulgaria

Indonesia

Netherlands

Turkmenistan

Canada

Iran

New Zealand

Ukraine

Chile

Ireland

Nigeria

United Arab Emirates

China

Israel

Norway

United Kingdom

Colombia

Italy

Pakistan

United States of America

Congo

Jamaica

Poland

Uzbekistan

Costa Rica

Japan

Portugal

Venezuela

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORECASTED BUSINESS PLAN

 

Period

Basic Sporting Equipment

for athletes, masters & leaders

(Estimated 1.2 Million Total Costumers)

Additional Sporting Merchandise

for athletes, masters, leaders & fans

(Estimate 3 Million Total Costumers)

2018

Estimated Costumers

to supply during period:

Forty Percent (40%) of Total Costumers

Estimated Costumers

to Supply during period:

Fifteen Percent (15%) of Total Costumers

2019-2042

Estimated Yearly Growth Rate:

Five Percent (+5%)

Over Prior Year Estimated

Estimated Yearly Growth Rate:

Five Percent (+5%)

Over Prior Year Estimated

 

 

 